Title: From George Washington to Melancton Smith, 20 December 1784
From: Washington, George
To: Smith, Melancton



Sir,
Mt Vernon 20th Decr 1784

Your letter of the 27th of October came to my hands the 14th inst: the box of Plate is not yet arrived.
It would have been very obliging in you, & would have done me an essential kindness, had you as soon as this Box arrived at New York (which you say was the latter part of summer) given me notice thereof by Post; altho’ there might have been no opportunity at that time, or in any short time thereafter to forward the package to me: for having been assured by Mr Parker (before I left New York last year) that I might look for this Plate in the Spring; having, in answer to a letter I wrote to him early in the summer, been informed of some disappointment to his expectation of it; & having heard soon after, that that Gentlen was under peculiar embarrassment, and not a word from him since —I gave up every idea of having my commission complied with by him, & supplied myself, not fourteen days ago, in another way. I now have both setts, neither of which can be disposed of, one having been used, & the other having my Crest & arms on it.

When I was at New York, altho’ I could not get Mr Parker, from his then hurry, to render me a full and complete transcript of my Accots; yet he gave me a short statement of the debit & credit of my dealings with him, by which there is a balance of £65.5.4 York Curry due to me—this sum I left in his hands declaredly and by agreement to be applied towards payment for the Plate his brother was to get for me. If you will be pleased (if Mr Parkers books are in your possession) to examine into this matter—or if they are not, will make out an account with this credit, at the current exchange, I will cause it to be paid. To do it in Alexandria, if you have any agent or correspondent there, would be more convenient for me, as I have no dealings either in New York or London at this time. In this case I shou’d be glad to have the original Bill sent with the accot. If the business cannot be closed in this manner I will endeavour to accommodate myself to your wishes in any other way I am able. I am Sir &c.

G: Washington

